UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7630



GEORGE HENSON, JR.,

                                              Plaintiff - Appellant,

          versus


PAM JONES; KEITH WALDROP,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1272-AM)


Submitted:   February 23, 1999                Decided:   May 4, 1999


Before WILKINS, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Henson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his 42

U.S.C.A. § 1983 (West Supp. 1998) complaint without prejudice.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Henson v. Jones, No. CA-98-1272-AM (E.D.

Va. Oct. 1, 1998).    We deny Appellant’s motion for the appointment

of counsel and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2